IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00071-CV

              IN RE GEICO CHOICE INSURANCE COMPANY



                                Original Proceeding


                           MEMORANDUM OPINION



      The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d). The stay

ordered by this Court on March 8, 2017 is lifted.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed October 25, 2017
[OT06]